03/16/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0433


                                        DA 20-0433

IN THE PARENTING OF:

T.J.E.,                                                                      MAR 1 6 2021
                                                                          Bc..en Greenwood
                                                                        Clerk of Suprerne Court
            A Minor Child,                                                 State of Montana


RACHEL RENE ERICKSON,
                                                                     ORDER
            Petitioner and Appellant,

      and

 TRAVIS JOHN ERICKSON,

            Respondent and Appellee.


       Appellant has filed a motion for extension of time to file her opening brief in the
referenced matter.
      IT IS ORDERED that the motion for extension is GRANTED. Appellant shall have
until April 13, 2021, within which to file her opening brief.
       No further extensions will be granted.
       The Clerk is directed to provide a copy of this Order to all parties of record.
      DATED this I Lz,—day of March, 2021.
                                                  For the Court,




                                                                Chief Justice